Citation Nr: 9925521	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hemorrhoids. 

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1991 decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection and a noncompensable evaluation 
for hemorrhoids, and denied his claims for service connection 
for a psychiatric disability and a neck disability.

In the course of the appeal, the case was remanded in June 
1994 and in September 1997 for additional evidentiary and 
procedural development.  Following the development ordered on 
remand in September 1997, the RO confirmed and continued the 
denials of service connection for a psychiatric disability 
and a neck disability, and a compensable evaluation for 
hemorrhoids, in a May 1999 decision.  The case was returned 
to the Board in July 1999 and the veteran now continues his 
appeal.


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are currently 
manifest by no greater than mild symptomatology, based on the 
evidence of record.

2.  The record does not include competent evidence of a 
plausible claim for service connection for a psychiatric 
disability.

3.  The record does not include competent evidence of a 
plausible claim for service connection for a neck disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a neck disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in April 1971, his neck, psyche, his spine and 
musculoskeletal system were normal.  On his medical history 
report, he denied having any psychiatric problems or problems 
relating to his neck.

During service the veteran was treated on several occasions 
for hemorrhoids.  Otherwise, the records do not show 
treatment or diagnoses for any psychiatric complaints or 
orthopedic complaints pertaining to his neck or cervical 
spine.

The report of the veteran's separation examination, conducted 
in April 1974, shows that he was psychiatrically normal on 
clinical evaluation and that no abnormalities of his neck, 
spine, or musculoskeletal system were observed.  

VA medical records show that in December 1974 the veteran 
sustained injuries to his left hip and left foot following 
his involvement in a motorcycle accident.  The veteran was 
hospitalized and treated until January 1975.

The report of a February 1975 VA examination shows that apart 
from the injuries sustained in his motorcycle accident, the 
veteran was normal on examination of his neck.  Though he was 
clinically normal on psychiatric examination, he was noted to 
have had an acute situational reaction, post-accident in 
December 1974.

Private chiropractic records, dated from 1983 to 1988, show 
that the veteran was treated for complaints of cervical spine 
pain.  Some private X-rays of his cervical spine, taken in 
July 1983, were reviewed by a private physician on behalf of 
VA in October 1991.  In an October 1991 written statement, 
the private physician reported that the X-rays revealed 
minimal anterior spurring at the veteran's C5-C6 vertebrae.  
Otherwise, these cervical vertebral bodies and intervertebral 
disc space heights were well maintained and their posterior 
elements were intact.

The relevant testimony presented in the transcript of a May 
1992 RO hearing shows that the veteran testified that his 
hemorrhoids were manifest by pain during bowel movements, 
rectal bleeding with symptoms of burning and itching 
sensations, and subjective accounts of interference with his 
employability, as he stated that the effect of the 
hemorrhoids on his bowel habits was a factor for his 
consideration when he decided whether or not to take a 
particular job.  He reported that he ate a high fiber diet 
and used over-the-counter topical medication (Preparation H) 
to treat his hemorrhoids, but that he did not seek regular 
medical treatment because he was not able to obtain 
Preparation H through VA and did not have health insurance.  
He also stated that surgery was not recommended to treat his 
hemorrhoids.  

With regard to his claim for service connection for a 
psychiatric disability, the veteran reported that he was 
first diagnosed and treated for psychiatric problems after 
service in late 1974, following his admission to VA for 
hospitalization for treatment of injuries sustained in a 
motorcycle accident.  He testified that he believed that he 
had an anxiety disorder whose onset had occurred during 
active duty as a result of work-related stress from his 
military duties as a keypunch operator, and also from 
pressures due to his fear of failure.  He reported 
experiencing performance anxiety in service, and frustration 
with the military system which, according to him, failed to 
recognize his meritorious work and thusly lead to his 
inability to advance.  He also reported experiencing 
frustration and confusion for receiving plaudits during 
service for achievements which he did not feel he deserved or 
earned.  He stated that he continued to have these anxieties 
after his separation from active duty and ever since then, 
and that this had an adverse impact on his social and 
industrial functioning.  He reported that during military 
service he never sought treatment or counseling for his 
psychiatric problems, and that the first time he was given a 
psychiatric diagnosis was in 1975, though he did not recall 
the specific diagnosis.  He testified that he had been 
prescribed Valium for his psychiatric problems, but did not 
use it as he did not feel he obtained any results from this 
medication.  He reported that his occupation was as a medical 
administrative clerk interviewer and that he also performed 
data entry.

The veteran reported that he sought treatment for cervical 
spine problems following a post-service motor vehicle 
accident.  He testified that during his period of active 
duty, he had been diagnosed with arthritis of various parts 
of his body, including his neck.  

The file includes an extensive collection of VA medical 
reports, dated from December 1974 to 1994.  These show that 
in December 1974, the veteran was admitted for 
hospitalization for injuries sustained in a motorcycle 
accident.  Psychiatric counseling records and treatment 
reports, dated from the time period immediately following the 
accident, show that the veteran reported being extremely 
anxious and with suicidal tendencies.  The psychiatric 
examiners related the veteran's anxiety to his motorcycle 
accident and to concerns regarding his personal finances, 
problems with a claim against his insurance company, stress 
related to his strained relationship with his parents, and 
stress related to his social relationships with others 
outside his family.  The reports at the time show a 
psychiatric diagnosis of transient situational anxiety 
reaction, anxiety state with adjustment reaction post 
accident, and adjustment reaction to adult life and to 
physical injury (the record shows the veteran was 21 years 
old at the time of the accident).  Thereafter, no further 
psychiatric treatment is shown after 1975 until November 
1984, when he was counseled for obsessive compulsive 
personality.  The records show that from that time forward, 
he was treated on several occasions for obsessive-compulsive 
disorder versus manic depressive illness and anxiety.  None 
of the aforementioned reports contains any professional 
medical opinion attributing his psychiatric diagnoses to his 
period of military service.  The report of an April 1995 VA 
psychiatric examination shows a diagnosis of mild chronic 
anxiety neurosis with panic attacks, chronic ongoing 
substance abuse (alcohol), and possible inadequate 
personality disorder with impulse control problems.  The VA 
examiner remarked that the veteran was unable to hold onto a 
job as a result of his personality disorder with some 
contribution to this problem by his drug abuse.  The examiner 
also stated that "(n)o specific cause other than his claim 
that frustration during service is causing him anxiety was 
found."

Of note in this above-described collection of VA medical 
records is a treatment report dated on the day of the 
veteran's December 1974 motorcycle accident, which shows that 
X-rays taken of his cervical spine following his admission to 
the hospital failed to reveal any bony damage.  Reports dated 
the day after the accident show that the veteran denied 
having any neck pain.  No treatment for neck or cervical 
spine complaints is shown for many years afterwards.  
Noteworthy is a medical report dated in January 1979, which 
shows that the veteran was involved in another motor vehicle 
accident.  During treatment, his cervical spine was examined 
by X-ray and found to be normal, with normal alignment and no 
evidence of fracture or dislocation.  Later, a January 1981 
treatment report noted that the veteran's neck was supple on 
examination.  The records show that the veteran began to 
receive treatment for neck complaints on several occasions 
beginning in 1982 and continuing to the present.  He is 
currently diagnosed with spurring of the C5-C6 vertebrae of 
his cervical spine.  None of the reports contains any 
professional medical opinion attributing his cervical 
diagnosis to his period of military service.

The VA medical records for the period from 1990 to 1995 show 
that the veteran was treated on several occasions for 
complaints of hemorrhoids, manifest by bloody stools, rectal 
bleeding, and rectal itching.  The report of an April 1995 VA 
medical examination shows that the veteran reported that in 
the past, he had suffered from external hemorrhoids which 
could become exacerbated by excessive stooling.  However, at 
the time of the examination, he reported that his hemorrhoids 
were not causing him difficulties.  The report shows that he 
declined the examiner's offer of a rectal examination, again 
stating that he was having no problems with his hemorrhoidal 
tissues at that time.  

In September 1997, the Board remanded the case to the RO for 
development of the evidence, including clarification of the 
April 1995 VA psychiatric examiner's statement that "(n)o 
specific cause other than (the veteran's) claim that 
frustration during service is causing him anxiety was 
found."  The Board found the statement's language to be 
ambiguous in that it could not be determined whether or not 
the examiner was making an objective etiological link between 
the veteran's anxiety disorder and his military service, or 
was merely restating the veteran's subjective opinion.  
Therefore, the case was remanded so that this medical 
statement could be clarified if possible.  The Board also 
remanded the claim for a VA examination of the veteran's 
hemorrhoids, as it was determined that his refusal to allow 
his rectum to be examined was analogous to failure to appear 
for a schedule VA examination under 38 C.F.R. § 3.665 (1998).  
Moreover, due process required that he be provided notice of 
the potentially adverse consequences of this with regard to 
the outcome of his claim and an opportunity to be scheduled 
for another VA examination.

VA treatment records, dated from 1996 to 1997, did not show 
specific treatment for hemorrhoidal complaints in this series 
of medical reports.  The reports do show, however, that in 
November 1996, in response to a request that he test his 
stools for the presence of occult blood, the veteran reported 
that his stools were dark but not black or tarry and did not 
smell of old blood.  An April 1997 treatment report shows 
that he returned to the clinic with three guaiac cards which 
were all negative for occult blood.  In August 1997, he 
denied having any adverse change in his bowel habits. 

In an October 1997 letter, the RO requested that the veteran 
furnish a list identifying the names and addresses of all 
medical care providers who treated him for neck complaints 
from April 1995 to date, and the names and addresses of all 
his employers since the time of his separation from active 
duty.  He was also advised that his refusal to undergo a 
rectal examination for compensation purposes could result in 
an adverse decision in his claim for a compensable evaluation 
for hemorrhoids, and he was afforded an opportunity to 
respond.  The file indicates that no response was received 
from the veteran with regard to the request for identifying 
information pertaining to his medical care providers or 
employers.  

In correspondence dated in December 1998, the RO informed the 
veteran that he was scheduled for a VA psychiatric 
examination, that it was his responsibility to appear for 
this examination, and that he was responsible for notifying 
VA if he were unable to keep his appointment or if he wished 
it to be re-scheduled.  Afterwards, an internal document from 
the RO, dated in mid-December 1998, shows that the veteran 
canceled his appointment and refused an examination at the 
RO.  In an August 1999 written brief on appeal, the veteran's 
representative, The American Legion, noted that the veteran 
declined to participate in the VA psychiatric examination and 
the VA examination for assessment of his hemorrhoids, but 
neither the representative nor the veteran offered any 
excuses in this regard or made a request to be rescheduled 
for an examination either elsewhere or at a different date.

II.  Analyses

(a)  Entitlement to a compensable evaluation for 
service-connected hemorrhoids.

The veteran's claim of entitlement to a compensable 
evaluation for his service-connected hemorrhoids is well 
grounded.  A claim for an increased evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service-connected disability is 
worse than currently evaluated, and he has thus stated a 
well-grounded claim.   

The veteran has failed to appear for a scheduled VA medical 
examination to evaluate his hemorrhoids and has affirmatively 
declined to participate in the examination ordered on remand, 
even after having been fully informed of the reasons why such 
an examination was necessary, of his responsibility to appear 
for the examination, and the possible adverse consequences 
for his failure to cooperate by submitting to an examination.  
He has not alleged any mitigating circumstances for failure 
to appear for the examination.  Thus, VA has discharged its 
obligation to the veteran of providing him an opportunity to 
be scheduled for a medical examination for compensation 
purposes, and the Board will now adjudicate the claim on the 
merits, based on the available evidence of record.  38 C.F.R. 
§§  3.326, 3.655 (1998); Olson v. Principi, 3 Vet. App. 480 
(1992); Engelke v. Gober, 10 Vet. App. 396 (1997).  All 
relevant evidence has been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The applicable rating schedule provides for assignment of a 
noncompensable evaluation for mild or moderate external or 
internal hemorrhoids.  A 10 percent evaluation requires large 
or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The medical evidence and the veteran's own statements 
regarding the present status of his hemorrhoids, as presented 
in hearing testimony on 1992 and on examination in April 
1995, shows that the veteran has no more than mild 
hemorrhoidal symptomatology, manifest by subjective accounts 
of pain during bowel movements, and rectal bleeding with 
symptoms of burning and itching sensations.  The veteran has 
indicated in the 1997 VA treatment records that he does not 
have occult blood in his stool, nor any irregularities in his 
bowel habits.  There is no indication in the record that the 
hemorrhoids have, at any time between July 1991 and the 
present, been manifest by large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  The Board, therefore, finds that the 
veteran's hemorrhoids are no more than mildly disabling, and 
do not warrant a compensable evaluation.  Because the 
evidence in this is not approximately balanced, the benefit-
of-the-doubt doctrine does not apply, and the claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This case is based on an appeal of the rating assigned by a 
November 1991 RO decision, which granted the veteran's 
original claim of service connection for hemorrhoids.  
Consideration must therefore be made regarding whether or not 
the case requires referral to the RO for separate ratings 
assigned for his hemorrhoids for separate periods of time, 
based on the facts found; a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds, however, that such a referral is not 
warranted with regard to the rating issue on appeal because 
the noncompensable evaluation currently assigned is based on 
the most severe disability picture presented by the medical 
evidence associated with the record, which preceded and 
encompassed the effective date of the award for service 
connection for hemorrhoids to the present time.


(b)  Entitlement to service connection for a 
psychiatric disability and a neck disability.

As previously discussed, VA has made a good faith effort to 
obtain the veteran's cooperation in developing the record 
regarding his claim of service connection for a neck 
disability, and to provide him with a medical examination to 
clarify an ambiguity regarding his claim for a psychiatric 
disability.  Despite this, and after having been fully 
informed of the potential adverse consequences for refusing 
to cooperate with VA, the veteran has declined to appear for 
a VA examination.  The duty to assist the veteran does not 
necessarily place the entire onus of developing the evidence 
on VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The 
veteran has refused to work with VA towards this end, even 
after VA has made a reasonable and earnest effort to elicit 
his cooperation, and therefore the obligation to assist him 
has been discharged. 
The Board will now adjudicate the claim based on the 
available evidence of record.  38 C.F.R. §§  3.326, 3.655; 
Olson v. Principi, 3 Vet. App. 480 (1992); Engelke v. Gober, 
10 Vet. App. 396 (1997).

The threshold question to be answered is whether the veteran's 
claims of entitlement to service connection for a psychiatric 
disability and a neck disability are well grounded.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In the present case, the veteran essentially maintains that 
he should be granted service connection for anxiety and 
arthritic spurring of his cervical spine, which he claims to 
have had its onset or to be otherwise attributable to his 
period of active service.  The service medical records show 
normal psychiatric findings throughout service with no 
psychiatric treatment or counseling.  The records do not show 
that the veteran had a psychiatric diagnosis until December 
1974, nearly half a year after his separation from service, 
for nonpsychotic mental problems related to a recent 
motorcycle accident and personal difficulties with his family 
and finances.  The reports show psychiatric counseling until 
early 1975, but no nexus between his psychiatric diagnoses 
and his period of active service is presented in the 
evidence.  Thereafter, the records do not show further 
psychiatric treatment until 1984.  The counseling reports 
show treatment for obsessive-compulsive disorder versus manic 
depressive illness and anxiety, but do not contain any 
professional medical opinion attributing these diagnoses to 
military service.  Though the report of an April 1995 VA 
psychiatric examination shows remarks by the VA examiner that 
"(n)o specific cause other than (the veteran's) claim that 
frustration during service is causing him anxiety was 
found," the ambiguity regarding this remark is clarified 
when taken in context with the veteran's hearing testimony in 
1992, in which he presented his contention that his 
frustration during service was the precipitating factor which 
led to his present anxiety diagnosis.  From this, it is clear 
that the veteran presented the same contention to the VA 
examiner in 1995, and the examiner's remarks are not a 
corroborating opinion linking the anxiety diagnosis with the 
veteran's military service but rather a notation that the 
veteran claimed a history of frustration in service which he 
(the veteran) believed to be related to his present anxiety 
diagnosis.  In this regard, the VA examiner who evaluated the 
veteran in 1995, over 20 years after his period of service, 
could not have had any personal knowledge of the veteran's 
mental state (i.e., frustration) absent an actual 
determination in the service medical records showing such a 
fact.  The psychiatrist was clearly reporting only what the 
veteran related to him during the examination and was not 
presenting a nexus opinion that would well ground his claim.  
(See Reonal v. Brown, 5 Vet. App. 458 (1993); See Swann v. 
Brown, 5 Vet. App. 229 (1993)).  

With regard to service connection claim for a neck 
disability, though the veteran reported at his hearing that 
he had been diagnosed in service with arthritis of his neck, 
this was not shown in the service medical records.  During 
service his neck, spine, and musculoskeletal system was 
shown to be normal.  X-rays taken post-service following his 
motorcycle accident in December 1974, and his second motor 
vehicle accident in January 1979, show a normal cervical 
spine with no fracture, dislocation or degenerative changes.  
The record indicates that his current neck problems began in 
1982, and there is no medical opinion presented in these 
reports which attributes his present diagnosis of spurring 
of the C5-C6 cervical vertebrae to military service.    

The private and VA medical records associated with the file 
do not offer any objective evidence or nexus opinion that 
associates the veteran's current psychiatric and cervical 
diagnoses with his period of active duty.  For a service 
connection claim to be deemed plausible, there must be 
competent medical evidence of both a current disability and 
competent medical evidence of a causal relationship between 
that current disability and service.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Though the veteran has provided written and oral testimony 
regarding his belief that his psychiatric disability had its 
onset in service and was caused by frustration due stress 
related to his military duties, he does not have the 
requisite medical expertise necessary to proffer the 
conclusion that his current pathologies may be related to his 
military service.  His hearing testimony in 1992, regarding 
his employment history, indicates that his profession was as 
a medical administrative clerk interviewer and that he also 
performed data entry.  Lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Absent presentation of competent, objective 
medical evidence establishing a link between his current 
psychiatric and cervical diagnoses and his military service, 
the veteran's claims in this regard may not be considered 
well grounded. 


ORDER

A compensable evaluation for service-connected hemorrhoids is 
denied.

As the claim of entitlement to service connection for a 
psychiatric disability is not well grounded, the appeal is 
denied.

As the claim of entitlement to service connection for a neck 
disability is not well grounded, the appeal is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

